Citation Nr: 0825690	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO. 98-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for headaches, effective September 3, 1997 through October 
2, 2002.

2. Entitlement to a rating in excess of 30 percent for 
headaches, effective October 3, 2002.

3. Entitlement to a rating in excess of 10 percent for 
temporomandibular joint dysfunction.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This case was before the Board of Veterans' Appeals (Board) 
on several occasions, the last time in March 2006. Each 
time, it was remanded for further development. Following 
the requested development, the Appeals Management Center 
(AMC) in Washington, D.C. confirmed and continued the 
current ratings: 10 percent for headaches, effective 
September 3, 1997 through October 2, 2002; 30 percent for 
headaches, effective October 3, 2002; and 10 percent for 
temporomandibular joint dysfunction. Thereafter, the case 
was returned to the Board for further appellate action.


FINDINGS OF FACT

1. Effective September 3, 1997 through October 2, 2002, the 
veteran's headaches were manifested primarily by no more 
than two attacks per month during the previous several 
months.

2. Effective October 3, 2002, the veteran's headaches have 
been manifested primarily by no more than characteristic 
prostrating attacks averaging once a month.

3. The veteran's temporomandibular joint dysfunction is 
manifested primarily by limitation of motion with an inter-
cisal range of 11 to 20 mm.




CONCLUSIONS OF LAW

1. Effective September 3, 1997 through October 2, 2002, the 
criteria for an initial rating in excess of 10 percent for 
the veteran's headaches were not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2007).

2. Effective October 3, 2002, the criteria for a rating in 
excess of 30 percent for headaches have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code 8100 (2007).

3. The criteria for a rating in excess of 10 percent for 
temporomandibular joint dysfunction have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.150, Diagnostic Code 9905 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claims of entitlement to increased ratings for 
headaches and for temporomandibular joint dysfunction. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a 
veteran of the information and evidence not of record that 
is necessary to substantiate the claim. 38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1). As part of that notice, VA must 
inform the veteran of the information and evidence he is 
expected to provide, as well as the information and 
evidence VA will seek to obtain on his behalf. In addition, 
VA must advise a veteran to provide any additional evidence 
in his possession that pertains to the claim. See 38 
U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO). Id; 
see also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In letters, dated in August 2002, January 2004, and March 
2006 the RO informed the veteran of the requirements to 
substantiate his claims for increased ratings. 
Specifically, the RO notified the veteran that the evidence 
had to show that his disabilities had worsened and the 
manner in which such worsening had affected the veteran's 
employment and daily life. 38 U.S.C.A. § 5103(a); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

Further, if the Diagnostic Code under which the veteran is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening 
has on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran. 
Vazquez-Flores.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical 
and lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in 
the disability or exceptional circumstances relating to the 
disability. Id. 

In this case, however, notices of VA's duty to assist the 
veteran in the development of the claim for increased 
ratings for headaches and temporomandibular joint 
dysfunction were not sent to the veteran after the initial 
RO decisions in March 1996 and November 1997. Nevertheless, 
any defect with respect to the timing of that notice was 
harmless error. 

In order to cure a notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II). 

Following the notices sent to the veteran, VA conducted 
rigorous development. The Board remanded the case on three 
occasions and VA received a substantial amount of argument 
and evidence in support of the veteran's appeal. The 
evidence included that from VA, private health care 
providers, and from the Social Security Administration. 
Moreover, the veteran underwent additional VA examinations 
with respect to his claims. The veteran was scheduled to 
have a hearing in conjunction with his appeal. However, in 
February 2004, he withdrew that request and has given no 
indication that he wants to reschedule that hearing. In any 
event, during the course of the development, the RO 
readjudicated the claims in light of the evidence acquired 
by VA. Thus, any notice timing defect has been effectively 
cured, and has resulted in no prejudice to the veteran.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support his claims of entitlement to 
increased ratings for his service-connected headaches and 
temporomandibular joint dysfunction. It appears that all 
relevant evidence identified by the veteran has been 
obtained and associated with the claims folder. He has not 
identified any outstanding evidence, which could be used to 
support any of his claims. Therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of those claims. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (development 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). Accordingly, the Board will proceed to the 
merits of the appeal. 

Analyses

The veteran seeks increased ratings for his service-
connected headaches and temporomandibular joint 
dysfunction. However, the preponderance of the evidence 
shows that he does not meet, or more nearly reflect, the 
criteria for ratings in excess of those presently assigned. 
Accordingly, the appeal is denied.

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2007). The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability. 
38 C.F.R. § 4.1. In the evaluation of schedular 
evaluations, VA may only consider factors enumerated in the 
rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where 
an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 
However, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). Cf. Fenderson v. West, 12 Vet. App. 
119 (1999) (When service connection is granted and an 
initial rating award is at issue separate ratings can be 
assigned for separate periods from the time service 
connection became effective.). In any event, the following 
analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

Headaches, 10 percent effective September 3, 1997 through 
October 2, 2002

Headaches are rated in accordance with 38 C.F.R. § 4.124a, 
Diagnostic Code 8100. A 10 percent rating is warranted for 
characteristic prostrating attacks averaging one in 2 
months over the last several months. A 30 percent rating is 
warranted for characteristic prostrating attacks occurring 
on an average once a month over last several months. A 50 
percent rating is warranted for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. 

The reports from A. V. G., D.D.S., dated in June 1996 and 
the report of the October 1997 VA neurologic examination, 
show that the veteran complains of very severe headaches 
which affect the temporal and frontal areas of his head. 
Although they reportedly occur almost daily and cause him 
to take to bed, extensive outpatient treatment records and 
reports, dated from July 1994 through July 2002, show few, 
if any, complaints or clinical findings and no evidence of 
treatment for headaches. Indeed, they do not show 
characteristic prostrating attacks averaging one in 
2 months during that time frame. Absent such evidence, the 
veteran does not meet or more nearly approximate the 
schedular criteria for a rating in excess of 10 percent for 
headaches, effective September 3, 1997 through October 2, 
2002. Accordingly, an increased initial rating is not 
warranted.



Headaches, 30 percent effective October 3, 2002

During his VA neurologic examination on October 3, 2002, 
the veteran continued to complain of throbbing headaches 
almost daily. During his headaches, he reportedly 
experienced noise sensitivity and an inability to eat due 
to nausea. He states that they continued to be so severe as 
to causes him to go to bed to obtain relief. 

Although VA outpatient records show that in November 2003, 
the veteran complained of daily headaches, the 
preponderance of the treatment records, dated from October 
2002 through March 2006, remain essentially devoid of any 
other associated complaints or clinical findings associated 
with headaches and no evidence of treatment for headaches. 
Certainly, they do not show characteristic prostrating 
attacks averaging more than once a month during that time 
frame. Absent such evidence, the veteran does not meet or 
more nearly approximate the schedular criteria for a rating 
in excess of 30 percent for headaches, effective October 3, 
2002. Accordingly, the current 30 percent rating is 
confirmed and continued. 

Temporomandibular Joint Dysfunction

Temporomandibular joint dysfunction is rated in accordance 
with 38 C.F.R. § 4.150, Diagnostic Code 9905. A 10 percent 
rating is warranted for limitation of motion of the 
temporomandibular articulation when the inter-cisal range 
is from 31 to 40 mm , or when the range of lateral 
excursion is from 0 to 4 mm. A 20 percent rating is 
warranted when the inter-cisal range is from 21 to 30 mm. A 
30 percent rating is warranted when the inter-cisal range 
is from 11 to 20 mm; and a 40 percent rating is warranted 
when the inter-cisal range is from 0 to 10 mm. Ratings for 
inter-cisal movement are not combined with ratings for 
limited lateral excursion. 38 C.F.R. § 4.150, Diagnostic 
Code 9905, Note.

A review of the evidence discloses that the veteran's 
temporomandibular joint dysfunction is manifested primarily 
by complaints of pain, bilaterally, and difficulty chewing 
solid foods. During a VA dental examination in January 
1995, the veteran demonstrated limitation of motion of the 
opening of the mandible and muscle spasms in the masseter 
muscles, bilaterally. The veteran was able to open his 
mandible to 32 mm. He demonstrated a lateral excursion of 7 
mm on the left and 5 mm on the right. 

During a June 1996 examination by A. V. G., D.D.S., the 
range of mandibular motion was to about 13 mm. 

In October 1997, the veteran was reexamined by VA. Although 
the examiner stated that the veteran had severe limitation 
of motion of the mandible, he demonstrated 50 mm of inter-
cisal range.

During an October 2002, VA oral surgery examination, the 
veteran was able to open the mandible to 15 mm with pain. 
Some crackling noise was heard at the right 
temporomandibular joint. Radiographic studies reveal a 
decrease in the right intraarticular space of the right 
temporomandibular joint; slight deformity of the right 
condyle; and an arthritic process in the right 
temporomandibular joint.

The findings from the VA examinations in January 1995 and 
October 1997 are compatible with a 10 percent rating for 
temporomandibular joint dysfunction while those in January 
1996 and October 2002 more nearly reflect the criteria for 
a 30 percent rating. The findings are equivocal. Where 
there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove 
the claim, all reasonable doubt is resolved in favor of the 
veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
Accordingly, a 30 percent rating is warranted for the 
veteran's temporomandibular joint dysfunction. To that 
extent, the appeal is allowed.

In arriving at this decision, the Board has considered a 
still-higher schedular evaluation. However, the 
preponderance of the evidence clearly shows that the 
veteran is able to open his mouth to more than 10 mm. 
Therefore, a rating of 30 percent and no more is warranted 
for his service-connected temporomandibular joint 
dysfunction.
ORDER

Entitlement to an initial rating in excess of 10 percent 
for headaches, effective September 3, 1997 through October 
2, 2002, is denied.

Entitlement to a rating in excess of 30 percent for 
headaches, effective October 3, 2002, is denied.

Entitlement to a 30 percent rating for temporomandibular 
joint dysfunction is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


